On November 23, 2003, the defendant was sentenced to the following: Accountability for Operation of Unlawful Clandestine Laboratory, a felony: Twenty-five (25) years in the Montana Women’s Prison with fifteen (15) years suspended.
On March 26, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence be amended to Twenty-five (25) years in the Montana Women’s Prison with Twenty (20) years suspended.
Hon. G. Todd Baugh, District Court Judge